Case 8:15-cv-00011-TPB-CPT Document 160-6 Filed 05/27/20 Page 1 of 12 PageID 1843



                            Evidence Exhibit F”




   Paris/Oxebridge vs. Smith

               History of Conﬂict
            2001 through 2015 / 2020
                 Case 8:15-cv-00011-TPB-CPT Document 160-6 Filed 05/27/20 Page 2 of 12 PageID 1844



                                                   Evidence Exhibit F”

                                                   Timeline
                                                                                                                                  Smith
                                                                                                             Smith ﬁles          dropped
                                                                                                            Pendency of        from starts
  Nothing occurs
                                                                                                          related cases re     Lawsuit #2
     for over 3
   years (2001 –                                                                       Paris/              7 Related case            -
                                                                                     Oxebridge            order and track      M.D.Fla._8
       2004).                          Nothing occurs for                           ﬁles Lawsuit            2 noJce per            _19-
                                         over 9 years.                             against Smith             Local Rule         cv-00423-
                                                                                   – 5 Jan 2015.               1.04(d)           WFJ-SPF

2001              2004                                                  2013          2014         2015         2019            2020



                                                                                                            Paris/Oxebridge
                                                       Smith                                               starts Lawsuit #2          2020
                                                    responds to                                            - M.D.Fla._8_19-        InjuncJon
                         Chris Paris ﬁles
                                                       Paris’                                                cv-00423-WFJ-         Complaint
                   complaint with the Ohio
                       ARorney General               posJngs –       First email                                  SPF
                                                    August 2004.    exchanges –
                     claiming Marc Smith/
                                                                        2013                                  Defendants
                   Elsmar.com is “…running
                                                                      through             Paris/                Below
                   a loRery…” – June 2004.
                                                                        2014            Oxebridge
                         Goes nowhere.
                                                                                          starts
                                         Chris Paris begins                              TwiRer
 IniJal discussion of Chris Paris’
                                     defaming Smith in online                             Libel.
   business pracJces. A single
   discussion with 33 posts by        forums – August 2004.
  various people – 15 July 2001
   through 4 September 2001.

   Evidence Exhibit “G”
                                                  Libel/DefamaJon Lawsuit - 2015                                                   2
          Case 8:15-cv-00011-TPB-CPT Document 160-6 Filed 05/27/20 Page 3 of 12 PageID 1845



                                      Evidence Exhibit F”

                                            2001
 • The discussion which started the “dispute”.


                                                                                              This is the
Note Oxebridge
                                                                                              type of
claims: “Get ISO
                                                                                              adverJse-
9001 registered in as
                                                                                              ment one
liRle as 40 days, with
                                                                                              expects to
no pre-exis.ng
                                                                                              see on TV
quality system in
                                                                                              at 2AM.
place.”

Not likely…



                                   Libel/DefamaJon Lawsuit - 2015-2016                                3
                  Case 8:15-cv-00011-TPB-CPT Document 160-6 Filed 05/27/20 Page 4 of 12 PageID 1846



                                                  Evidence Exhibit F”

                                 2004 Discussions
 Date      Date   Total
Started   Ended   Posts         Thread Title                                                        General Comment




                                                                                       Posts in
                                                                                        which
                                                                                     Oxebridge is
                                                                                     menJoned




           Around June of 2004, Christopher Paris of Oxebridge ﬁled a complaint with
           the Ohio ARorney General. It was eventually dropped. The complaint is
           shown on the following two pages.




                                               Libel/DefamaJon Lawsuit - 2015-2016                                    4
Case 8:15-cv-00011-TPB-CPT Document 160-6 Filed 05/27/20 Page 5 of 12 PageID 1847



                            Evidence Exhibit F”

           The 2004 Complaint

                                     See Evidence Exhibit “M”




                         Libel/DefamaJon Lawsuit - 2015-2016                        5
       Case 8:15-cv-00011-TPB-CPT Document 160-6 Filed 05/27/20 Page 6 of 12 PageID 1848



                                   Evidence Exhibit F”

 The 2004 Complaint (Annotated)


See Evidence
Exhibit “M”




                                Libel/DefamaJon Lawsuit - 2015-2016                        6
              Case 8:15-cv-00011-TPB-CPT Document 160-6 Filed 05/27/20 Page 7 of 12 PageID 1849



                                          Evidence Exhibit F”
  2014 – Paris “Tweets” to Start SJrring Things Up




 ParJal LisJng – A                                                                            ?????
        sample of
Christopher Paris’                                                                            What is
         “Tweets”                                                                             this about?

                                                                                          A serial liar, Paris
                                                                                          lies again. “Law
                                                                                          enforcement” was
                                                                                          never involved in
                                                                                          any way.

      Smith has no
     idea who this
         person is.



                                         Libel/DefamaJon Lawsuit - 2015                                   7
            Case 8:15-cv-00011-TPB-CPT Document 160-6 Filed 05/27/20 Page 8 of 12 PageID 1850



                                        Evidence Exhibit F”

              January through July 2015

  Those who read Paris’ Oxebridge web
site know it is essenJally Paris’ place to
        defame people, companies, and
       standards groups such as TC 176.

 At right is the page (now deleted) that
  Paris had posted for approximately 6
   months (January through July 2015)
  about his lawsuit against Marc Smith.
         As is Paris’ way, full of ½ truths,
      irrelevant, frivolous and malicious
    allegaJons, total lies and innuendo.



                                       Libel/DefamaJon Lawsuit - 2015                           8
    Case 8:15-cv-00011-TPB-CPT Document 160-6 Filed 05/27/20 Page 9 of 12 PageID 1851




                                     2015 – 2
                                   Evidence Exhibit F”


                                  2015 TwiRer “Tweet”




 A serial liar, Chris Paris as usual lied – NO “ExtorJon” lawsuit was brought. Rather, a Libel/
 DefamaJon lawsuit was ﬁled. And Chris Paris conJnues the lie on his web site as expected.




hRps://www.oxebridge.com/emma/cerJﬁcate-mill-g-pmc-puts-tag-176-leaders-in-a-box-of-weirdness/

                                   Libel/DefamaJon Lawsuit - 2015                                 9
        Case 8:15-cv-00011-TPB-CPT Document 160-6 Filed 05/27/20 Page 10 of 12 PageID 1852



                                    Evidence Exhibit F”

                Too Expensive to Fight
Too expensive to ﬁght in court, Smith
    cedes in “mediaJon”. Oxebridge
successfully closes down Elsmar.com

   This is the problem with Tort civil
lawsuits – They are intended to drain
             the defendant of $$$$$.

Had this gone to trial, Paris would not
   have won. But, that doesn’t maRer
because in Florida, like in most states,
        even though Paris brought the
  lawsuit if he loses he is not required
     to pay the defendant’s legal fees.




                                    Libel/DefamaJon Lawsuit - 2015                           10
Case 8:15-cv-00011-TPB-CPT Document 160-6 Filed 05/27/20 Page 11 of 12 PageID 1853



                            Evidence Exhibit F”




                         Libel/DefamaJon Lawsuit - 2015-2016                         11
Case 8:15-cv-00011-TPB-CPT Document 160-6 Filed 05/27/20 Page 12 of 12 PageID 1854



                            Evidence Exhibit F”

    Another Recent Accolade




                         Libel/DefamaJon Lawsuit - 2015-2016                         12
